Citation Nr: 9929241	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  93-16 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased vocational rehabilitation 
subsistence allowance under Chapter 31, Title 38, United 
States Code, for dependents for vocational rehabilitation 
training pursued prior to November 1, 1990.

(The issues of entitlement to increased disability 
evaluations for hemorrhoids and a duodenal ulcer disorder 
will be addressed in a separate appellate action).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to July 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in 
November 1995.


FINDINGS OF FACT

1.  The appellant was enrolled in vocational rehabilitation 
under Chapter 31 from June 1985 to December 1986, and from 
March 1987 to April 1988.

2.  VA did not receive the appellant's VA Form 21-686c, 
Declaration of Status of Dependents, until June 1988.  Prior 
to June 1988, the appellant declared on multiple occasions in 
connection with the award of his subsistence allowance that 
he did not have any dependents.

3.  VA sent him a letter on June 24, 1988, advising him to 
furnish a certified copy of his wife's termination of 
marriage from her prior husband and to furnish certified 
copies of birth records showing the names of both parents of 
each child.  However, the requested information pertinent to 
his wife's former marriage was not received until October 
1990, and it was not until May 1991 that VA received all the 
necessary information regarding the names of both parents of 
his stepchildren.


CONCLUSION OF LAW

The requirements for an award of increased vocational 
rehabilitation subsistence allowance benefits under Chapter 
31 for enrollments prior to November 1, 1990, have not been 
met.  38 U.S.C.A. § 3108(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 21.322(c)(1)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed the facts of this case in 
conjunction with applicable laws and regulations; however, 
for the reasons and bases set forth below, the appellant's 
claim must be denied.

For veterans who have one or more dependents on or before the 
date he/she enters or reenters a rehabilitation program under 
Chapter 31, Title 38, United States Code (hereinafter 
"Chapter 31"), as is the situation in this case, applicable 
law and regulations provide that the commencing date of an 
increase in the subsistence allowance for dependents for 
vocational rehabilitation and training will be the date of 
entrance into the training program if VA receives the claim 
for the increase within one year of the date of entrance into 
the program, and VA receives any necessary supporting 
evidence within one year of the date VA requested the 
supporting evidence and informed the veteran of these time 
limits.  If VA fails to inform a veteran of these time 
limits, the period during which the veteran must provide 
information necessary to perfect his or her claim does not 
begin to run until the veteran has been notified of the 
appropriate time limits for submitting such information.  38 
U.S.C.A. § 3108(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.322(c)(1)(i) (1998).

In the present case, the appellant contends that he should be 
awarded educational assistance benefits for his dependents 
under Chapter 31.  He argues that he filed a claim for these 
benefits prior to June 1988, during which time he entered a 
program of training in industrial electricity that began in 
June 1985 and ended in December 1986, which he did not 
complete, but which included a period in which he 
successfully completed a program of training in small engine 
repair between March 1987 and April 1988.  He further argues, 
without specificity, that fairness dictates that he receive 
these benefits.
Documents in the Chapter 31 file and the three-volumes claims 
file indicate that the appellant claimed no dependents when 
he filed his application for vocational rehabilitation and 
training, VA Form 28-1900, on March 5, 1985.  Further, these 
records reflect that he was issued no less than nine "Notice 
of Authorization of Subsistence Allowance" forms, VA Form 
28-1907a, between July 1985 and May 1988, encompassing his 
aforementioned two enrollment periods, which notified him of 
his monthly subsistence award for the period in question and 
notified him that the number of dependents established for 
his award was "NONE."  The record further reflects that the 
appellant did not file a 21-686c form until June 1988 when he 
notified VA that he was married to an [redacted] since May 
1979 and that he had two dependent children in his custody.

In response to this information, VA sent him a letter on June 
24, 1988, advising him to furnish a certified copy of his 
wife's termination of marriage from her prior husband and to 
furnish certified copies of birth records showing the names 
of both parents of each child.  He also was notified by this 
letter that if VA did not receive the requested information 
within one year from the date of the letter, he could not be 
paid benefits which he was potentially entitled to earlier 
than the date of receipt of such information.

On August 2, 1988, VA sent the appellant a letter notifying 
him that his claim for increased subsistence allowance 
benefits was denied until he furnished a divorce or death 
certificate for his wife's former husband and birth 
certificates for his children.  Finally, in October 1990, VA 
received from the appellant a certified copy of his marriage 
license to [redacted] and a certified copy of the death 
certificate of his wife's former husband.  Later that same 
month, he filed a VA Form 21-686c and submitted certified 
copies of his two stepchildren's birth certificates; however, 
these birth certificates did not include the names of both 
parents for each child.  As a result, in January 1991, he was 
again notified that he needed to submit certified copies of 
birth certificates for each child bearing the names of both 
parents.  The requested certified copies were finally 
received by VA from the appellant in May 1991.  His claim for 
an authorization of increased subsistence allowance for these 
dependents prior to November 1, 1990, was denied in October 
1992 on the basis that he failed to provide the requested 
information within a year of the request for same (June 24, 
1988), and this appeal followed.

In view of the foregoing facts, the Board concludes that 
there is no legal basis to award the appellant increased 
vocational rehabilitation subsistence allowance for his 
dependents for training pursued prior to November 1, 1990.  
According to 38 C.F.R. § 21.322(c), VA cannot award these 
benefits unless it receives the claim for the increase within 
one year of the date of entrance into the program, and if it 
receives any necessary supporting evidence within one year of 
the date VA requested the supporting evidence and informed 
the veteran of these time limits.  As detailed above, the 
appellant clearly had dependents prior to his entrance to 
training programs in June 1985 and March 1987; however, all 
during this time he declared no dependents.  It is also 
evident from the facts in this case that he was on notice of 
his right to declare dependents for his education subsistence 
allowance throughout the training periods in question.  
Moreover, the facts in this case clearly show that the 
appellant failed to supply the necessary information to 
obtain these benefits after he filed for the same in June 
1988; it was not until October 1990 that he finally submitted 
all requested information to warrant an award of the benefits 
in question.

In conclusion, there is no legal basis for an award of 
increased educational subsistence allowance benefits for 
dependents pursuant to Chapter 31 for enrollments prior to 
November 1, 1990, and the appellant's claim must fail.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).


                                                                          
(CONTINUED ON NEXT PAGE)


ORDER

The claim for award of increased educational subsistence 
allowance benefits for dependents pursuant to Chapter 31 for 
enrollments prior to November 1, 1990, is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

